***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 STATE OF CONNECTICUT v.
                    VINCENT ARDIZZONE
                         (AC 44238)
                       Prescott, Elgo and Flynn, Js.

                                  Syllabus

The acquittee, who had been found not guilty of the crime of murder by
   reason of mental disease or defect, appealed to this court from the
   judgment of the trial court denying his application for discharge from
   the jurisdiction of the Psychiatric Security Review Board. Held that the
   trial court properly denied the acquittee’s application for discharge from
   the jurisdiction of the board, the record having contained evidence to
   support the court’s finding that if the acquittee were to be discharged,
   he would constitute a danger to himself or others: in its memorandum
   of decision, the court indicated that it had considered the relevant
   evidence in light of the entire record available to it, including testimony
   of various medical professionals and the acquittee and the board’s writ-
   ten report, evidence that chronicled, inter alia, the acquittee’s history
   of rule breaking behavior, which contributed to his decompensation in
   supervised settings, and, in light of that evidence, the court reasonably
   could have inferred that, if the acquittee became noncompliant with his
   treatment plan, his mental illness likely would return to a florid state
   and he would present a danger to himself and others; moreover, even
   though the court expressly acknowledged testimony from certain wit-
   nesses that the acquittee willingly accepted treatment and acknowledged
   the importance of continuing to take his medication as prescribed, the
   court, as the fact finder, was free to find other testimony more compel-
   ling; furthermore, contrary to the acquittee’s claims that the trial court
   relied solely on a misunderstanding in a treatment provider’s testimony
   and improperly relied on the board’s report, this court was not persuaded
   that the court’s conclusion with respect to certain expert testimony
   violated law, logic, or reason, or otherwise was inconsistent with the
   subordinate facts of the case, and its reliance on the board’s report was
   proper, as the report included a summary of the acquittee’s status,
   treatment, and actions from the date of his initial commitment to the
   date the report was filed, a period of nearly twenty-seven years.
         Argued February 7—officially released October 18, 2022

                            Procedural History

   Application for discharge from the jurisdiction of the
Psychiatric Security Review Board, brought to the Supe-
rior Court in the judicial district of Ansonia-Milford and
tried to the court, Brown, J.; judgment denying the
application, from which the acquittee appealed to this
court. Affirmed.
   J. Patten Brown III, for the appellant (acquittee).
   Michele C. Lukban, senior assistant state’s attorney,
with whom, on the brief, was Margaret E. Kelley, state’s
attorney, for the appellee (state).
                          Opinion

   ELGO, J. The acquittee,1 Vincent Ardizzone, appeals
from the judgment of the trial court denying his applica-
tion for discharge from the jurisdiction of the Psychiat-
ric Security Review Board (board). On appeal, the
acquittee claims that there is no evidence in the record
to support the court’s finding that he suffered from a
qualifying mental illness that caused him to be a danger
to himself or others. We disagree and, accordingly,
affirm the judgment of the trial court.
  The following facts and procedural history are rele-
vant to this appeal. The acquittee killed his father on
November 29, 1991, as a result of a delusional belief
that his father was molesting his daughter. On January
12, 1993, the acquittee was found not guilty of the charge
of murder by reason of mental disease or defect pursu-
ant to General Statutes § 53a-13.2
   On March 5, 1993, the acquittee was committed to
the jurisdiction of the board for a period not to exceed
thirty-five years. At the time of his commitment, the
acquittee had been diagnosed with schizophrenia, was
experiencing psychotic symptoms, was abusing alco-
hol, and was not complying with psychiatric treatment.
That term of commitment is due to expire on March
4, 2028.
   At the beginning of his confinement, the acquittee
was committed to a maximum security facility and ini-
tially was reported to be progressing well. A report
from that facility dated February 25, 1994, indicated
that the acquittee had involved himself in therapeutic
opportunities and maintained good relationships with
the treatment teams. On July 17, 1994, however, the
acquittee was placed in four point restraints after threat-
ening staff. Although the acquittee thereafter was
observed talking to himself and the walls, he nonethe-
less claimed that he no longer was ill and that he never
had suffered from schizophrenia. A subsequent report
from the facility in August, 1994, indicated that the
acquittee had stopped taking his medication, was expe-
riencing symptoms of psychosis, and had engaged in
inappropriate behavior and sexual improprieties that
resulted in his transfer to a different facility unit.
   Approximately six months later, in February, 1995,
the acquittee was placed in three hours of locked seclu-
sion due to disruptive behavior. A report from the facil-
ity to the board, dated July, 1995, indicated that,
although the acquittee had requested transfer to a less
restrictive facility, he continued to refuse psychiatric
medication and remained in ‘‘total denial of his mental
illness and the existence of symptoms of mental illness.’’
(Internal quotation marks omitted.)
  Over the next two years, the acquittee began to show
progress in his mental health treatment. He agreed to
tion in treatment groups was described as ‘‘candid’’ and
‘‘forthcoming.’’ In light of that progress, the acquittee
was transferred to a less restrictive facility on August
20, 1998.
  In a report issued approximately one year later, the
board found that the acquittee had exhibited a lack of
insight into his crime and his mental illness. The board
noted that the acquittee continued to minimize his crime
and believed that he had been cured of his mental illness
for at least four years.
   In 2000, two reported incidents occurred involving
the acquittee and his girlfriend. In January, the acquittee
and his girlfriend impermissibly engaged in sexual activ-
ity in a visitor’s room at the hospital facility. In April,
the girlfriend reported that the acquittee had made
harassing telephone calls to her. Thereafter, the
acquittee’s privilege level was reduced due to an
increased risk of his leaving the facility without permis-
sion.
  In January, 2001, the facility reported to the board
that the acquittee had displayed difficulty adhering to
rules and regulations of the facility and had struggled
to be open and honest with his treatment team. The
following month, the acquittee’s privilege level was
placed on hold after he made an inappropriate and
sexually suggestive comment to a female patient. In
March, 2001, the acquittee admitted to sending money
to women in exchange for written letters and phone
conversations, as well as provocative photographs. Fur-
ther, the acquittee shared sexually explicit materials
with two male patients in violation of facility policy.
   On December 14, 2001, the board held a hearing to
review the status of the acquittee, which was continued
to May 3, 2002. The testimony adduced at that hearing
indicated that the acquittee had displayed significant
difficulty in all treatment aspects. The testimony
revealed that the acquittee had sent a letter intended
for his daughter, in violation of both the facility’s mail
policy and the acquittee’s divorce decree, which for-
bade any contact between the acquittee and his daugh-
ter. Testimony at the hearing also indicated that the
acquittee continued to violate the facility’s policies
regarding sexual relationships and that he appeared
superficially highly functioning and socially adept but
had demonstrated a ‘‘consistent level of inappropriate
behaviors that now required him to be transferred to
a more secure unit.’’ Paul Amble, a forensic psychiatrist
for Connecticut Valley Hospital, testified at the hearing
that the acquittee had displayed a level of character
pathology and poor impulse control, and that he pre-
sented a danger to vulnerable patients. The acquittee
thereafter was transferred to a maximum security facil-
ity on December 14, 2001.
  In the following years, the acquittee was transferred
between maximum security and less restrictive confine-
ment on a near yearly cycle. Transfers to a less restric-
tive confinement were based on treatment progress
made during periods of maximum security confine-
ment. Once the acquittee was returned to a less restric-
tive confinement, however, he resumed rule breaking
behaviors, including sexual impropriety, gambling, sell-
ing cigarettes to other patients, and assaultive behavior.
  On June 22, 2006, the facility reported that the
acquittee was psychiatrically stable and taking pre-
scribed medication. That report detailed the acquittee’s
goals for treatment, including ‘‘full acceptance of his
mental illness, an analysis of risk factors for emotional
and behavioral decompensation as well as those for
substance abuse and gambling.’’ The report concluded
that, although the acquittee was medically compliant
and had attained a good degree of clinical stability, ‘‘his
own personality and characterological issues will need
to be monitored to assure that his behavior is conform-
ing to the unit rules.’’ Six months later, on January 9,
2007, the acquittee filed an application in a self-repre-
sented capacity for discharge from the jurisdiction of
the board, but this application ultimately was with-
drawn.
   Following a review hearing in August, 2007, at which
the board found the acquittee clinically stable despite
the fact that he continued to loan money to other
patients against staff advice, the acquittee was granted
temporary leave to visit with friends and family twice
per month. At a subsequent hearing on March 20, 2009,
the board heard testimony that the acquittee had used
his temporary leave to visit with family members, had
taken his medication, and had not displayed any epi-
sodes of violence. The testimony also revealed, how-
ever, that the acquittee’s participation in recommended
treatment activities was ‘‘selective’’ and that he contin-
ued to violate facility rules by loaning a large amount
of money to a relative. At a status review hearing held
months later, the board granted temporary leave for
the acquittee to participate in day treatment services
in the community four days per week.
   In March, 2011, the board held another hearing to
consider further temporary leave for the acquittee. At
this hearing, it was discovered that the acquittee had
engaged in numerous episodes of rule breaking behav-
ior while attending day treatment in the community,
including sexual impropriety and accruing significant
credit card debt of approximately $14,000. The board
subsequently voted to transfer the acquittee to the Com-
munity Mental Health Center in New Haven for day
treatment service that provided more structure and a
higher level of supervision.
  In December, 2011, the board denied the facility’s
request to allow the acquittee to have overnight visits
in the community based on testimony from medical
experts. Significantly, in the nine months since the pre-
vious status hearing, the acquittee had increased his
credit card debt to approximately $17,000. The board
thus concluded that financial stress was a risk factor
for psychiatric decompensation due to the acquittee’s
history of impulsive behavior, poor decision making,
and increased risk if transitioned to a setting with
decreased supervision and monitoring.
   At a subsequent hearing on May 31, 2013, the
acquittee’s treatment providers testified that he was an
active member in his treatment groups and individual
therapy. The acquittee was reported to have made good
progress and had no deterioration of his mental state.
Although the acquittee had continued to engage in rule
violations, his providers testified that he had not
engaged in violent or threatening behaviors. In light of
his treatment progress, the acquittee was permitted to
transition to a residential program and reside overnight
in the community with continued supervision and treat-
ment.
   On August 21, 2015, the board held another review
hearing at which the board determined that, despite
attending treatment sessions and remaining clinically
stable, the acquittee’s temporary leave had been sus-
pended several times due to his borrowing money from
friends, some under false premises, using another indi-
vidual’s Electronic Benefits Transmission card to make
cash withdrawals, and purchasing lottery tickets in vio-
lation of the terms of his temporary leave. Despite these
continued rule violations, the board allowed the
acquittee to remain in the community on temporary
leave, noting that he remained clinically stable and his
community providers were committed to providing
increased supervision and monitoring.
  Following a review hearing in May, 2016, the board
terminated the acquittee’s temporary leave privileges
due to his violation of the terms of a prior decision of
the board. In so doing, the board noted that the acquittee
had transitioned from committing technical violations
of those terms to committing more serious violations
involving untruthfulness. Specifically, the acquittee had
begun a relationship with a female with recent criminal
convictions and pending charges and had allowed her
to stay overnight in his apartment in violation of his
temporary leave rules. The acquittee was not forthcom-
ing about this relationship with his treating psychiatrist
and later reported that, despite understanding the rules
about visitors, the acquittee was ‘‘unable to delay his
gratification’’ and ‘‘wished to pursue a relationship with
the female friend and his desire to be in a relationship
overwhelmed his need to follow’’ those rules.
  On February 28, 2018, in accordance with General
Statutes § 17a-593 (a), the acquittee filed an application
with the court seeking discharge from the jurisdiction
of the board. In response, the board held a hearing on
April 20, 2018, to review the acquittee’s status and to
prepare a report to the court regarding his application
for discharge. At that hearing, the board was presented
with evidence of several instances of rules violations
by the acquittee following the May, 2016 termination of
his temporary leave. Specifically, a consulting forensic
psychologist testified that the acquittee had attempted
to pay another patient to assault his treating psychia-
trist, had attempted to purchase cigarettes against hos-
pital rules, and had attempted to make contact with his
daughter. The medical service director of the facility
testified that the acquittee had informed her that he did
not want to live under any kind of rules that might
typically accompany temporary leave. The director fur-
ther testified that the acquittee could receive treatment
from the local mental health agency, but it was unclear
whether he would collaborate with the agency. Further-
more, the director noted that the acquittee’s living situa-
tion would be ‘‘uncertain and unmonitored, and that he
would be at risk for making poor life decisions, as he
did not want to live under the authority of others.’’
Following the hearing, the board voted to recommend
that the court deny the acquittee’s application for dis-
charge. The trial court then held a hearing on that appli-
cation, which it subsequently denied on November
19, 2018.
   On October 4, 2019, the board held a hearing to review
the acquittee’s status and to consider the facility’s appli-
cation for temporary leave. Testimony established that
the acquittee’s psychotic symptoms from the time of
the offense that led to his arrest, including paranoia
and auditory hallucinations, were in remission. Testi-
mony at the hearing nonetheless demonstrated that the
acquittee had continued his rule breaking behavior and
that it was ‘‘unlikely that [the acquittee] could comply
with the rules set for him and would more likely con-
tinue to challenge some rules.’’ After considering the
testimony, the board denied the request for temporary
leave. It is undisputed that the acquittee’s diagnoses
at that time included schizophrenia in full remission
(principal diagnosis), other specified personality disor-
der with antisocial and borderline traits, tobacco use
disorder (severe), gambling disorder (persistent), and
alcohol use disorder in sustained remission.
   On November 19, 2019, the acquittee filed in the Supe-
rior Court another application for discharge from the
jurisdiction of the board. The board thereafter prepared
and filed a ‘‘Report to Court Re: Application for Dis-
charge’’ (report) on December 19, 2019. In that report,
the board recommended that the court deny the applica-
tion due to (1) the acquittee’s continued demonstration
of ‘‘blatant indifference to safeguards, rules, and stipula-
tions designed to promote his recovery and prevent his
involvement in activities that may reactivate his risk
factors’’; (2) the lack of evidence that the acquittee
had incorporated ‘‘lessons learned from his previous
community failures’’; (3) the acquittee’s inability to ‘‘dis-
cern what is in his best interest and what behaviors
may pose a risk to him’’ and his continued justification
of his ‘‘refusal to follow stipulations simply because he
does not believe that they should apply to him’’; (4)
the acquittee’s exploitation of his disabled sister for
monetary gain and in circumvention of his conservator;
(5) notwithstanding his diagnosis of persistent gambling
disorder, the acquittee’s characterization of himself as
a ‘‘recreational’’ gambler, which evinced a ‘‘lack of
appreciation and understanding of his history of finan-
cial mismanagement including gambling and excessive
overspending’’; (6) the ‘‘correlation between financial
and relationship stressors on [the acquittee’s] psychotic
episodes,’’ and that the acquittee’s behaviors such as
gambling, excessive spending, deceitfulness and
involvement in secretive romantic relationships, ‘‘while
not illegal, are known risk factors for his decompensat-
ing and reoffending’’; and (7) the inability of the
acquittee’s treatment providers to ‘‘understand the ori-
gins and motivations for [his] repeated engagement in
self sabotaging behavior, thereby limiting appropriate
interventions for his antisocial traits and conceding that
the same behavior would continue.’’ The board thus
concluded in its report that, due to the acquittee’s fail-
ure to conform his behavior appropriately in supervised
settings, his ‘‘behavior in a nonsupervised setting would
deteriorate, increasing his risk for treatment noncom-
pliance. Therefore, the board finds that [the acquittee]
cannot reside safely in the community without board
oversight and should remain under the supervision and
jurisdiction of the board.’’
   In January, 2020, the acquittee’s then current facility
provided an updated report to the board on his mental
condition, treatment progress, and current assessment
of his risk. Although the acquittee’s mental condition
and treatment remained clinically stable, he had been
diagnosed with stage IV prostate cancer and was under-
going treatment. In the risk assessment provided in that
report, the facility stated that the acquittee remained
clinically stable and free of psychotic symptoms on
his medication regimen and had collaborated to make
changes in his medications to address his impulsivity
and smoking. The facility also noted that the acquittee
recently had engaged in improper sexual activity with
another patient, but thereafter complied with facility
rules after that conduct was reported. The assessment
indicated that the acquittee’s ‘‘insight, judgment, and
impulse control remain limited in circumstances [in
which] his immediate desires overwhelm his ability to
delay gratification, and he continues to struggle with
following rules that he deems unnecessary to main-
taining his psychiatric stability.’’ The facility reported
that the acquittee remained open and willing to under-
standing his rule breaking behaviors in individual ther-
apy, but ultimately declined to recommend any change
in the acquittee’s status to the board.
   On March 3, 2020, the trial court held an evidentiary
hearing on the acquittee’s application for discharge
from the jurisdiction of the board, at which several
witnesses, including the acquittee, testified. In its subse-
quent memorandum of decision dated July 2, 2020, the
court found that the acquittee had ‘‘failed to demon-
strate by a preponderance of the evidence that he is a
person who should be discharged.’’ In so doing, the
court noted that it was ‘‘required to make a finding as
to the mental condition of the acquittee, considering
that the court’s primary concern is the protection of
society.’’ The court then specifically found that ‘‘the
acquittee is still unable to conform his behavior appro-
priately in supervised settings. The court . . . concurs
with the board’s findings that the acquittee’s behavior
in a nonsupervised setting would deteriorate [and
increase] his risk for treatment noncompliance.’’ The
court thus concluded that the acquittee should remain
under the board’s jurisdiction and, accordingly, denied
the application for discharge. This appeal followed.
  On appeal, the acquittee claims that the court improp-
erly denied his application for discharge. He argues that
there is no evidence in the record to support the court’s
determination that he continues to pose a danger to
himself or others. The state, by contrast, contends that
the court properly concluded that the acquittee had not
satisfied his burden of demonstrating, by a preponder-
ance of the evidence, that he should be discharged. We
agree with the state.
   As a preliminary matter, we note that ‘‘the confine-
ment of insanity acquittees, although resulting initially
from an adjudication in the criminal justice system, is
not punishment for a crime. The purpose of commit-
ment following an insanity acquittal, like that of civil
commitment, is to treat the individual’s mental illness
and protect him and society from his potential danger-
ousness. The committed acquittee is entitled to release
when he has recovered his sanity or is no longer danger-
ous. . . . As he was not convicted, he may not be pun-
ished. His confinement rests on his continuing illness
and dangerousness.’’ (Internal quotation marks omit-
ted.) Payne v. Fairfield Hills Hospital, 215 Conn. 675,
683–84, 578 A.2d 1025 (1990). ‘‘[A]s a matter of due
process, an acquittee is entitled to release when he has
recovered his sanity or is no longer dangerous.’’ State
v. Metz, 230 Conn. 400, 417–18, 645 A.2d 965 (1994);
see also Foucha v. Louisiana, 504 U.S. 71, 77, 112 S.
Ct. 1780, 118 L. Ed. 2d 437 (1992); Jones v. United
States, 463 U.S. 354, 368, 103 S. Ct. 3043, 77 L. Ed. 2d
694 (1983).
  As our Supreme Court has explained, ‘‘[a]fter an
acquittee has applied for discharge from the board’s
jurisdiction and the board . . . has filed its report
regarding whether the acquittee should be discharged,
the trial court must hold a hearing on the application,
at which the acquittee bears the burden of proving
that he or she is a person who should be discharged.’’3
(Internal quotation marks omitted.) State v. March, 265
Conn. 697, 705, 830 A.2d 212 (2003); see also State v.
Metz, supra, 230 Conn. 421 n.15 (observing that § 17a-
593 (f) ‘‘plainly indicates [that the legislature] intended
to place the burden of proof on an acquittee . . . with
respect to applications for discharge’’).
  ‘‘After the hearing, the court, considering that its pri-
mary concern is the protection of society, must make
a finding as to whether the acquittee is a person who
should be discharged. . . . The term [p]erson who
should be discharged is defined as an acquittee who
does not have psychiatric disabilities . . . to the extent
that his discharge would constitute a danger to himself
or others . . . .’’ (Citation omitted; footnote omitted;
internal quotation marks omitted.) State v. March,
supra, 265 Conn. 705. That determination of dangerous-
ness presents a question of fact for the court to resolve.
Id., 711; see also State v. Lafferty, 189 Conn. 360, 363,
456 A.2d 272 (1983). Accordingly, appellate review of
a court’s dangerousness determination is governed by
the clearly erroneous standard. See State v. March,
supra, 711–12; State v. Jacob, 69 Conn. App. 666, 680,
798 A.2d 974 (2002). ‘‘A finding is clearly erroneous
when although there is evidence to support it, the
reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been
committed. In applying the clearly erroneous standard
to the findings of a trial court, we keep constantly in
mind that our function is not to decide factual issues
de novo. Our authority . . . is circumscribed by the
deference we must give to decisions of the trier of fact,
who is usually in a superior position to appraise and
weigh the evidence.’’ (Internal quotation marks omit-
ted.) State v. Jacob, supra, 680.
    On appeal, the acquittee claims that the court’s dan-
gerousness determination is clearly erroneous.
Although the acquittee asserts that there is no eviden-
tiary basis for the court’s dangerousness determination,
the record belies that claim. In its memorandum of
decision, the court indicated that it had considered the
testimony of various medical professionals, the
acquittee, and the board’s written report. That evidence
chronicled the acquittee’s history of rule breaking
behavior, as previously detailed in the statement of
facts, which has contributed to his decompensation in
supervised settings. The court also credited the board’s
submission in its written report that the acquittee ‘‘has
continued to demonstrate a blatant indifference to safe-
guards, rules, and stipulations designed to promote his
recovery and prevent his involvement in activities that
may reactivate his risk factors’’; that the acquittee’s
‘‘judgment remains compromised as he continues to be
unable to discern what is in his best interest and what
behaviors may pose a risk to him’’; and that there was
a ‘‘correlation between financial and relationship stres-
sors on [the acquittee’s] psychotic episodes. . . . [T]he
many instances when [the acquittee] engaged in behaviors
such as gambling, excessive spending, deceitfulness,
and involvement in secretive romantic relationships . . .
are known risk factors for his decompensating and reof-
fending.’’ The court, as trier of fact, was entitled to
credit that evidence. See State v. Lawrence, 282 Conn.
141, 155, 920 A.2d 236 (2007) (‘‘[i]t is within the province
of the trial court, when sitting as the fact finder, to
weigh the evidence presented and determine the credi-
bility and effect to be given the evidence’’ (internal
quotation marks omitted)). In light of that evidence,
the court reasonably could infer that, if the acquittee
became noncompliant with his treatment plan, his men-
tal illness likely would return to a florid state and he
would present a danger to himself and others.
  The acquittee nevertheless argues that there was tes-
timony presented at the hearing that he would continue
his medication and treatment if discharged from board
jurisdiction. For that reason, he claims that State v.
Corr, 87 Conn. App. 717, 867 A.2d 124, cert. denied, 273
Conn. 929, 873 A.2d 998 (2005), is distinguishable from
the present case. We do not agree.
   In Corr, the trial court dismissed an acquittee’s appli-
cation for discharge from the jurisdiction of the board.
Id., 719. Like the acquittee in the present case, the
acquittee in Corr did not ‘‘contest that he is a person
who suffers from a psychiatric disability’’ and his appeal
rested ‘‘solely on whether the court properly found that
he failed to meet his burden of proving that he is a
person who should be discharged.’’ Id., 721. In rejecting
that claim, this court distinguished the decision of the
United States Court of Appeals for the Sixth Circuit in
Levine v. Torvik, 986 F.2d 1506 (6th Cir.), cert. denied,
509 U.S. 907, 113 S. Ct. 3001, 125 L. Ed. 3d 694 (1993),
in which ‘‘all of the evidence demonstrated that the
acquittee was no longer mentally ill or dangerous at
the time of the discharge hearing.’’ State v. Corr, supra,
87 Conn. App. 730. This court then noted that, rather
than basing its decision on a past diagnosis, the trial
court had ‘‘looked at the record in its entirety and con-
cluded that the acquittee should not be discharged from
the board’s jurisdiction. Furthermore, unlike the situa-
tion in Levine, in which the acquittee did not require
the use of medication to control his illness . . . the
uncontroverted testimony at the hearing was that if the
acquittee stopped using his medication, he would be a
danger to himself or to others.’’ Id. This court thus held
that the trial court’s dangerousness determination was
not clearly erroneous in light of the uncontroverted
testimony that the acquittee relied on medication to
remain clinically stable. Id.
  In the present case, the trial court expressly acknowl-
edged testimony from certain witnesses that the
acquittee willingly accepted treatment and that the
acquittee acknowledged the importance of continuing
to take his medication as prescribed. The court, how-
ever, emphasized that several witnesses testified to the
acquittee’s refusal to follow certain rules and his rule
breaking behavior, and the court credited that testi-
mony. Moreover, the court expressly credited testimony
from one expert who opined that ‘‘the acquittee could
not help himself regarding the violation of hospital rules
. . . .’’ As sole arbiter of credibility, the court was free
to find that testimony more compelling. See, e.g., State
v. Nowell, 262 Conn. 686, 696, 817 A.2d 76 (2003) (‘‘testi-
mony was for the trial court to assess and [appellate
courts have] no appropriate role at this level in
determining which of the various witnesses to credit’’).
   In addition, the court credited certain statements con-
tained in the report, which it is entitled to do. See, e.g.,
State v. Damone, 148 Conn. App. 137, 174, 83 A.3d 1227
(board free to reject expert testimony presented by
acquittee on question of dangerousness ‘‘in favor of the
findings of the board’’ as set forth in written report),
cert. denied, 311 Conn. 936, 88 A.3d 550 (2014). In partic-
ular, the court credited the statement that the
acquittee’s ‘‘[b]latant indifference to safeguards, rules,
and stipulations designed to promote his recovery and
prevent his involvement in activities . . . may reacti-
vate his risk factors.’’ (Internal quotation marks omit-
ted.) The court also noted the board’s concern that
the acquittee’s judgment ‘‘remains compromised as he
continues to be unable to discern what is in his best
interest and what behaviors may pose a risk to him. He
continues to justify his refusal to follow stipulations
simply because he does not believe that they should
apply to him.’’
   A review of the court’s memorandum of decision
demonstrates that the court in the present case, like
the trial court in Corr, looked at the record in its entirety
to evaluate the acquittee’s risk factors to reach its con-
clusion and did not base its dangerousness determina-
tion on a ‘‘mere possibility’’; (emphasis omitted) State
v. Corr, supra, 87 Conn. App. 733; that the acquittee
may become dangerous if he were to be released from
the board’s custody, but rather on testimonial and docu-
mentary evidence. Moreover, as in Corr, the court con-
sidered the acquittee’s history of failing to take his
medication and his continued rule breaking behavior
in making its dangerousness determination. The
acquittee’s attempt to distinguish this case from Corr,
therefore, is unavailing.
    The acquittee also argues that the court improperly
‘‘ignor[ed] all of the experts who have treated [the
acquittee] for years who testified about the inconse-
quential nature [of his rule] violations.’’ The acquittee
relatedly argues that the court relied on a single disposi-
tive factor in making its dangerousness determination
by misconstruing Amble’s testimony. We do not agree.
   As this court has observed, ‘‘psychiatric predictions
of future dangerousness are tentative at best and are
frequently conceded, even within the profession, to be
unreliable. . . . Consequently, both the American Psy-
chiatric Association . . . and the American Bar Associ-
ation . . . have cautioned against the unfettered reli-
ance in the criminal justice context on expert
psychiatric predictions of future dangerousness as a
predicate to the release from confinement of persons
who have been adjudged guilty of, but not criminally
responsible for, a criminal offense.
   ‘‘In addition, the goals of a treating psychiatrist fre-
quently conflict with the goals of the criminal justice
system. . . . While the psychiatrist must be concerned
primarily with therapeutic goals, the court must give
priority to the public safety ramifications of releasing
from confinement an individual who has already shown
a propensity for violence. As a result, the determination
of dangerousness in the context of a mental status hear-
ing reflects a societal rather than a medical judgment,
in which the rights and needs of the [acquittee] must
be balanced against the security interests of society.
. . . The awesome task of weighing these two interests
and arriving at a decision concerning release rests
finally with the trial court. . . .
  ‘‘Although psychiatric testimony as to the [acquittee’s]
condition may form an important part of the trial court’s
ultimate determination, the court is not bound by this
evidence. . . . It may, in its discretion, accept all, part,
or none of the experts’ testimony.’’ (Internal quotation
marks omitted.) State v. Corr, supra, 87 Conn. App. 75;
see also Song v. Collins, 152 Conn. App. 373, 376, 97
A.3d 1024 (2014) (finder of fact is ‘‘free to disbelieve,
in whole or in part, the testimony of either or both of
the expert witnesses who testified at trial’’).
    Accordingly, even if the evidence in the record sup-
ported the acquittee’s contention that the trial court
‘‘ignor[ed] all of the experts’’ with respect to their testi-
mony as to the ‘‘inconsequential nature [of his rule]
violations,’’ it remained within the discretion of the trial
court, as the trier of fact, to credit or discredit such
evidence.
  Moreover, the acquittee’s contention that the court
relied solely on a misunderstanding of Amble’s testi-
mony is not supported by the record.4 It is a misstate-
ment of the record to assert that Amble’s testimony
was the sole basis for the court’s dangerousness deter-
mination. In its memorandum of decision, the court
summarized the testimony of five expert witnesses, the
acquittee’s cousin, and the acquittee himself as a basis
for the decision, as well as the board’s report. Although
the acquittee appears to believe, based on his own
understanding, that the court misconstrued Amble’s tes-
timony when the court summarized the content of his
testimony in its memorandum of decision, our prece-
dent requires that we credit the fact finder’s conclusions
as not erroneous ‘‘unless they violate law, logic or rea-
son or are inconsistent with the subordinate facts.’’
State v. Warren, 169 Conn. 207, 213, 363 A.2d 91 (1975).
We are not persuaded that the court’s conclusion with
respect to that testimony has violated law, logic, or
reason, or otherwise was inconsistent with the subordi-
nate facts of the case.
   The acquittee also contends that the court’s reliance
on the board’s report was improper. He argues that
the report is not ‘‘competent evidence,’’ that the board
relied on the acquittee’s prior conduct without consider-
ation of pertinent information about his current con-
duct, and that the report was written by individuals
other than his treatment providers.
   The acquittee’s arguments that the report is not com-
petent evidence and that the board relied on his prior
conduct without considering pertinent current informa-
tion fail for the same reason. As the acquittee acknowl-
edges, the report provided information on his past
actions. It included a summary of the acquittee’s status,
treatment, and actions from the date of his initial com-
mitment in March, 1993, to December 19, 2019, the
date the report was filed. In reaching its dangerousness
determination, the trial court expressly and appropri-
ately relied on the information contained in the report.
    Our precedent recognizes that it is difficult, both for
psychiatrists and the court, to make predications on
future dangerousness because of the ‘‘inherent vagueness
of the concept itself . . . .’’ (Internal quotation marks
omitted.) State v. Jacob, supra, 69 Conn. App. 678. Thus,
‘‘[t]he ultimate determination of mental illness and dan-
gerousness is a legal decision [entrusted to the court]
. . . in which the court may and should consider the
entire record available to it, including the [acquittee’s]
history of mental illness, his present and past diagnoses,
his past violent behavior, the nature of the offense for
which he was prosecuted, the need for continued medi-
cation and therapy, and the prospects for supervision if
released.’’ (Emphasis omitted; internal quotation marks
omitted.) State v. Dyous, 198 Conn. App. 253, 273, 233
A.3d 1138, cert. denied, 335 Conn. 948, 238 A.3d 17
(2020). In making its dangerousness determination, the
court properly considered the relevant information in
light of the ‘‘entire record available to it’’; (emphasis
omitted; internal quotation marks omitted) id.; includ-
ing but not limited to the summary set forth in the report
of the acquittee’s behavior while in confinement—both
past and more recent—and the assessments of his past
and recent actions.
  Also without merit is the acquittee’s contention that
the report was created by individuals personally unfa-
miliar with the acquittee. The report contained informa-
tion provided by the acquittee’s treatment providers,
including multiple experts who testified at the eviden-
tiary hearing before the trial court and who previously
had provided treatment to the acquittee. Further, it is
established in our case law that, ‘‘[u]nder the acquittee
statutory scheme, the board possesses general and spe-
cific familiarity with all acquittees and is better
equipped than the courts to monitor their commitment.’’
Id., 269. In light of the foregoing, we conclude that
the court properly relied on the report in making its
dangerousness determination.
  In the present case, we reiterate that the acquittee
bore the burden of demonstrating that he is a person
who should be discharged. See State v. March, supra,
265 Conn. 705. The record before us contains evidence
to support the court’s finding that, if the acquittee was
discharged, he would constitute a danger to himself or
others. That finding, therefore, is not clearly erroneous.
Because the acquittee did not satisfy his statutory bur-
den of proof; see General Statutes § 17a-593 (f); the
court properly denied his application for discharge from
the jurisdiction of the board.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Pursuant to General Statutes § 17a-580 (1), the term ‘‘[a]cquittee’’ refers
to a defendant who was found not guilty by reason of mental disease or
defect in a criminal proceeding pursuant to General Statutes § 53a-13.
   2
     General Statutes § 53a-13 provides in relevant part: ‘‘(a) In any prosecu-
tion for an offense, it shall be an affirmative defense that the defendant, at the
time the defendant committed the proscribed act or acts, lacked substantial
capacity, as a result of mental disease or defect, either to appreciate the
wrongfulness of his conduct or to control his conduct within the require-
ments of the law. . . .’’
   3
     General Statutes § 17a-593 (f) provides in relevant part that, at a hearing
on an application for discharge, ‘‘the acquittee shall have the burden of
proving by a preponderance of the evidence that the acquittee is a person
who should be discharged.’’
   4
     In its memorandum of decision, the court summarized Amble’s testimony
as follows: ‘‘[Amble] testified he was aware the acquittee was previously
offered a temporary leave but refused to accept it due to his inability to
comply with all of the hospital’s rules. [Amble] stated he would be concerned
that if the acquittee were discharged from the board’s oversight there would
be no one to order the acquittee’s compliance with said orders; he also
testified that such a situation could pose a threat to the acquittee’s safety
or the safety of others. He also testified that, based on the acquittee’s history
at the hospital, and his willingness to accept treatment, he opine[d] the
acquittee will more than likely continue his treatment in the community.’’